DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 11, 13, 15 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “at least one shared resource” in the claim and therefore implies that “at least one shared resource” is/are different than in claim 1 upon which it depends. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) in claim 1 or to different items. For examination purposes, the "a” or “an" are interpreted to be the, with antecedent basis back to the previous claim. 
Claim 10 recites “at least one optics module” in the claim, however the “at least one optics module” appears to be the “at least one shared resource,” which is already recited in claim 1. Therefore, it is unclear if the “at least one optics module” is different or just the specification that the at least one shared resource is the at least one optics module (by interpreting the prior dependencies of the claims). For examination purposes, it is interpreted to be the specification that the at least one shared resource is the at least one optics module. Claim 11 is rejected by virtue of their dependence on a rejected base claim.
13 recites the limitation "the barcode scanner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “at least one optics module” and “at least one barcode scanner” in the claim, however the “at least one optics module” and “at least one barcode scanner” appear to be the “at least one shared resource,” which is already recited in claim 1. Therefore, it is unclear if the “at least one optics module” and “at least one barcode scanner” are different or just the specification that the at least one shared resource is the at least one optics module and at least one barcode scanner. For examination purposes, it is interpreted to be the specification that the at least one shared resource is the at least one optics module and at least one barcode scanner. 
Claim 16 states “at least one shared resource” in the claim and therefore implies that “at least one shared resource” is/are different than in claim 1 upon which it depends. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) in claim 1 or to different items. For examination purposes, the "a” or “an" are interpreted to be the, with antecedent basis back to the previous claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, 17, 18 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2015/0024436, hereinafter Eberhart in view of United States Application Publication No. 2015/0130640, hereinafter Wright.
Regarding claim 1, Eberhart teaches a device (item 100) for performing reactions, the device comprising: at least two cartridge bays (items 102 and 104), each cartridge bay being configured to house a cartridge bay assembly (items 103 and 105) that comprises a plurality of receptacles for receiving reaction vessels (the examiner notes that the cartridge bay assembly is not positively claimed and therefore any limitation on the cartridge bay assembly has minimal patentable weight (MPEP § 2115), further, the plurality of receptacles are taught with items 1001 and 1008)); a user access door providing access to one cartridge bay for transferring cartridges comprising the reaction vessels into and out of the one cartridge bay (paragraph [0330]); and at least one shared resource (optics module), which is shared between or among the at least two cartridge bays (there is only one optics module for both cartridge bays and is therefore shared), wherein the at least one shared resource is configured to monitor activity within the reaction vessels (paragraph [0430]).
Eberhart fails to teach the one access door is at least two user access doors.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added two user access doors providing access to one cartridge bay because it would allow for bay to be opened individually and accept a cartridge in a single preferred orientation (Wright, paragraph [0267]).
Regarding claim 2, Eberhart teaches wherein the cartridge bay assembly (figure 2) comprises a thermal cover assembly (figure 3) comprising a thermal transfer surface (item 4220) configured to facilitate thermal exchange between the thermal cover assembly and the reaction vessels (paragraph [0197]).
Regarding claim 3, Eberhart teaches further comprising the at least one shared resource (optics module), which is shared between or among the at least two cartridge bays (there is only one optics module for both cartridge bays and is therefore shared), and which is configured to process reactions within the reaction vessels (paragraph [0430]).
Regarding claim 4, Eberhart teaches wherein at least one shared resource comprises at least one optics module (see supra).
Regarding claim 5, Eberhart teaches wherein at least one optics module is configured to collect electromagnetic signals emitted from the reaction vessels (paragraph [0135]).
Regarding claim 6, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Eberhart and Wright and the apparatus of modified Eberhart is capable of collecting electromagnetic signals which are fluorescent signals. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Eberhart (see MPEP §2114). Furthermore, Eberhart teaches this limitation in paragraph [0135].
Regarding claim 7, Eberhart teaches wherein at least one optics module is configured to emit electromagnetic signals into the reaction vessels (paragraph [0135]).

Regarding claim 9, Eberhart teaches wherein at least one optics module is configured to emit electromagnetic signals into the reaction vessels and collect electromagnetic signals from the reaction vessels (paragraph [0135]).
Regarding claim 10 Eberhart teaches wherein at least one optics module is configured to be moved by at least one automated positioner (paragraphs [0429]-[0430]).
Regarding claim 12, Eberhart teaches wherein at least one shared resource comprises at least one barcode scanner (paragraphs [0411] and [0417]).
Regarding claim 17, Eberhart teaches wherein at least one automated positioner operates within a designated space above the thermal cover assembly (paragraphs [0429]-[0430]).
Regarding claim 18, Eberhart teaches a device (item 100) for performing reactions, the device comprising: at least two cartridge bays (items 102 and 104), each cartridge bay being configured to house a cartridge bay assembly (items 103 and 105) that comprises a plurality of receptacles for receiving reaction vessels (the examiner notes that the cartridge bay assembly is not positively claimed and therefore any limitation on the cartridge bay assembly has minimal patentable weight (MPEP § 2115), further, the plurality of receptacles are taught with items 1001 and 1008)); a user access door providing access to one cartridge bay for transferring cartridges comprising the reaction vessels into and out of the one cartridge bay (paragraph [0330]); and at least one shared resource (optics module), which is shared between or among the at least two cartridge bays (there is only one optics module for both cartridge bays and is therefore shared), wherein the at least one shared resource is configured to monitor the reactions (paragraph [0430]); and a control feature that prohibits user access to the at least two cartridge bays while the at least one shared resource is being utilized by any of the at least two cartridge bays (paragraph [0330]).
Eberhart fails to teach the one access door is at least two user access doors.
Wright teaches reaction system which has a processing module with multiple cartridge doors associated with a processing bay so that each door can be opened and accept a cartridge in a single preferred orientation (Wright, paragraph [0267]).

Regarding claim 38, Eberhart teaches a device (item 100) for automated processing of nucleic acids, the device comprising: at least two cartridge bays (items 102 and 104) for processing nucleic acids (abstract), wherein each cartridge bay is configured to house a cartridge bay assembly (items 103 and 105); a user access door providing access to one cartridge bay for transferring cartridges comprising the reaction vessels into and out of the one cartridge bay (paragraph [0330]); and at least one optics module (optics module) shared between or among the at least two cartridge bays (there is only one optics module for both cartridge bays and is therefore shared), wherein the at least one optics module is configured to collect electromagnetic signals from the reaction vessels in the cartridge bay assemblies to monitor the processing of nucleic acids (paragraph [0135]).
Eberhart fails to teach the one access door is at least two user access doors.
Wright teaches reaction system which has a processing module with multiple cartridge doors associated with a processing bay so that each door can be opened and accept a cartridge in a single preferred orientation (Wright, paragraph [0267]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added two user access doors providing access to one cartridge bay because it would allow for bay to be opened individually and accept a cartridge in a single preferred orientation (Wright, paragraph [0267]).
Regarding the limitations as to what the cartridge bay assembly comprises, the cartridge bay assembly is not positively claimed and therefore any limitation on the cartridge bay assembly has minimal patentable weight (MPEP § 2115). Furthermore, Eberhart teaches a base assembly (the base as seen in figure 3), and a thermal cover assembly (figure 3), wherein the base assembly comprises a plurality of receptacles (Ports, figure 3) for receiving reaction vessels (figure 4) and a plurality of thermoelectric devices (figure 3), wherein each receptacle comprises a thermal jacket in thermal communication with at least one thermoelectric device (the surrounding material around each of the ports), wherein the thermal .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart and Wright as applied to claim 10 above, and further in view of United States Application Publication No. 2011/0220775, hereinafter Triener.
Regarding claim 11, Eberhart and Wright teach all limitations of claim 10; however, they fail to teach the at least one optics module and at least one automated positioner are driven by an electronics module.
Triener teaches an apparatus for detecting optical signals from a sample in which an optics adjustment module (electronics module) communicates with the optical components to adjust or correct the optical components (Triener, paragraph [0112]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one optics module and at least one automated positioner driven by an electronics module because it would allow the device to adjust or correct the optical components (Triener, paragraph [0112]).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart and Wright as applied to claim 12 above, and further in view of United States Application Publication No. 2013/0221090, hereinafter Hensel.
Regarding claim 13, Eberhart and Wright teach all limitations of claim 12; however, they fail to teach the barcode scanner is configured to be moved by an automated positioner which are both driven by an electronics module.
Hensel teaches a device for capturing optical barcodes in which a barcode detector is moved automatically so that the barcode can be read out (Hensel, paragraph [0030]).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart and Wright as applied to claim 1 above, and further in view of Hensel.
Regarding claim 15, Eberhart teaches wherein at least one optics module is configured to be moved by at least one automated positioner (paragraphs [0429]-[0430]).
Eberhart and Wright fail to teach at least at least one barcode scanner are configured to be moved by the automated positioner.
Hensel teaches a device for capturing optical barcodes in which a barcode detector is moved automatically so that the barcode can be read out (Hensel, paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an automated positioner (the structure which is moving the barcode reader) and to have controlled the automated positioner and barcode scanner with an electronics module (being done automatically) because it would allow for the barcode can be read out (Hensel, paragraph [0030]).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one optics module and at least one barcode scanner movable by the same automated positioner because it would allow for the optics module and barcode scanner to be moved simultaneously from one cartridge to the next, thereby simplifying the design as only one positioner would be required.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart and Wright as applied to claim 10 above, and further in view of Triener.
Regarding claim 16, Eberhart and Wright teach all limitations of claim 1; however, they fail to teach the at least one shared resource and at least one automated positioner are driven by the same electronics module.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one optics module (shared resource) and at least one automated positioner (the structure to which the optics module is connected) driven by an electronics module because it would allow the device to adjust or correct the optical components (Triener, paragraph [0112]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798